Citation Nr: 1637588	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left eye blindness, including as secondary to PTSD.

3.  Entitlement to service connection for right eye blindness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The appellant is a veteran who had a period of active, honorable service from July 1961 to July 1964.  He had a further period of active service from July 1965 to May 1966.  A January 1967 Administrative Decision determined that the separation from the second period of service was under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a May 2010 letter, the Veteran requested a Board hearing.  However, in his March 2012 formal appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issue of service connection for right eye blindness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD and left eye blindness were denied in an April 2002 Board decision; the Veteran did not appeal.

2.  Evidence received since the last final denial does not raise a reasonable possibility of substantiating the claims for an acquired psychiatric disability, including PTSD, and left eye blindness.


CONCLUSION OF LAW

The April 2002 denial of the service connection claims for PTSD and left eye blindness is final, and no new and material evidence has been received sufficient to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).  In response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran was provided notice in a March 2005 letter regarding the date and bases of the previous denial of his claim for PTSD.  He was also provided notice in a March 2010 letter regarding the date and bases of the previous denial of his claim for left eye blindness.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  Because the Board finds that new and material evidence has not been presented, an additional VA medical opinion is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II.  Claims to Reopen

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.

In this case, the Veteran's claims of service condition for an acquired psychiatric disability and left eye blindness were denied in an April 2002 Board decision.  The April 2002 Board decision was not appealed, and it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran sought to reopen his claims in March 2005.   For claims to reopen, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Regarding the Veteran's claim for acquired psychiatric disability, the Board in April 2002 denied service connection for PTSD on the basis that the Veteran's alleged stressors occurred during his tour of duty in the Republic of Vietnam.  As noted in the Introduction, VA has determined that the other than honorable discharge from his second period of active duty was a bar to receiving VA benefits.  Consequently, the Board held that service connection for PTSD arising from a stressor during the Veteran's second period of active service is barred by law.

Regarding the claim for left eye blindness, the Board denied service connection on the basis that the veteran's left eye blindness is the result of a post-service accident, and is unrelated to service.

Evidence of record at the time of the last final denial of the Veteran's claims consisted of service treatment and personnel records, VA examination reports, and VA treatment records, lay statements from the Veteran, and a Board Hearing transcript.

The Veteran's service personnel records reveal that he served in Vietnam from December 1965 to May 1966.  Documentation in his claims file establishes that the character of his discharge for the period of duty from July 1965 to May 1966 
has not been upgraded.

There are no notations of complaints or diagnosis of, or treatment for a mental disorder or a left eye injury/disorder in the service medical records.  A mental status examination in March 1966 resulted in a diagnosis of chronic passive-aggressive personality characterized by hostile passive obstructionist and antisocial behavior.  No pertinent abnormalities were noted in the reports of separation examinations conducted in June 1964 and May 1966.  The Veteran's vision was 20/20, bilaterally, on both examinations.  

In a January 1967 administrative decision on the character of the Veteran's discharge, it was noted that he had committed various and persistent offenses while stationed in Vietnam and that the character of his discharge from the period of service terminating in May 1966 was a bar to benefits based on such service.  

Private medical records demonstrate that in September 1980, the Veteran was injured when he jumped off a moving train, sustaining a left sided hematoma and abdominal injuries.

In July 1981, the Veteran underwent a left frontal temporoparietal cranioplasty.  It was noted that he had been injured when he jumped off a moving train while under the influence of drugs and sustained a clot in the brain.

The Veteran was hospitalized at a VA facility from October 1983 to November 1983.  It was noted that he had a history of left exotropia occurring following the loss of vision two years prior to admission.  It was reported that at the time of the initial trauma, the Veteran suffered intracranial bleeding requiring a craniotomy.  The best corrected vision in the left eye at that time was 20/300.  The diagnosis was decreased vision in the left eye secondary to trauma.

In a December 1984 statement, the Veteran reported that he lost sight in his left eye due to an accident in the 1980's.  

On VA psychiatric examination in September 1988, the Veteran denied that anything particularly traumatic happened to him while on active duty, other than getting into drugs.  The diagnoses were substance abuse disorder and seizure disorder secondary to head trauma.  

A July 1991 hospitalization record includes diagnoses of affective disorder and drug dependencies. 

In November 1994, the Veteran submitted a statement reporting stressors he allegedly experienced in service which were the basis for his PTSD claim.  All the stressors were from the period of service characterized as other than honorable.  

On VA vision examination in December 1994, it was noted that the Veteran's medical history was positive for trauma to the left side of the head, status post subdural hematoma drainage and craniotomy.  The Veteran alleged that he had no light perception in his left eye.  The diagnosis was extensive optic atrophy of the optic nerve head in the left eye with direct and consensual response bilaterally and afferent defect in the left eye with positive optokinetic nystagmus response bilaterally. 

On VA PTSD examination in December 1994, the Veteran reported that he did not have any illnesses or injuries prior to military service.  Stressors he reported pertained to his tour of duty in Vietnam.  The diagnosis was no PTSD found.

In a May 1996 statement, the Veteran asserted that the character of service determination for his second period of service was flawed, as it did not consider that he had PTSD, which would have mitigated his in-service behavior.  It was also contended that the Veteran's PTSD resulted from his military service in Vietnam and that his blindness was the result of PTSD induced behavior and should therefore be service-connected.  

A mid-April 1999 clinical record includes diagnoses of rule out PTSD, polysubstance abuse.  A clinical record dated four days later includes the notation that the Veteran was "unable to give coherent explanation for his self-diagnosis of PTSD."  Later that same month, it was noted that he was injured jumping off a train, sustaining a head injury.  He lost left eye vision in that episode.  Diagnoses included bipolar disorder in remission, cognitive disorder secondary to head injury and coma, and rule out subsyndromal PTSD variant following jump from train.

In a March 2000 statement, the Veteran reported that he was blind in his left eye due to a train accident.

The Veteran testified before the Board in December 2001 that one time, while stationed in Vietnam, he was shot at and also that he shot at civilians.  He alleged that his undesirable discharge was automatically upgraded in 1966.  He opined that his eye injury was caused by a fall from a train which was related to his active duty.

Evidence received since the final April 2002 Board decision includes VA treatment records from May 1999, various written statements from the Veteran, and a letter from the VA Vet Center.

VA treatment records from May 1999 to February 2008 show treatment for glaucoma and blindness in left eye secondary to trauma and/or subdural hematoma in 1980, as well as various Axis I diagnoses, including bipolar disorder, schizophrenia, polysubstance abuse, major depressive disorder, cognitive disorder associated with traumatic brain injury, impulse control disorder, and ineffective coping skills.  During a November 2000 psychology consultation, the Veteran reported being afraid of trains ever since his accident in September 1980 where he jumped off a train going 40 mph, he thought he was indestructible.  He had a blood clot in his brain, they had to take off part of his skull, and he lost his left eye.  Following several mental evaluations, the examiner diagnosed personality disorder, NOS, with schizotypal features, which may also be related to his history of head trauma after he leapt from a moving train in September 1980.

In various lay statements, the Veteran asserted that he had PTSD as a result of his service in Vietnam, and blindness as a result of the September 1980 accident.  In April 2005, the Veteran described the first day in Vietnam was the closest he had come to being killed.  He did not realize he had PTSD until he jumped off a commuter train and landed on a bed of rocks.  That incident is what led to his blindness.  Also in April 2005, the Veteran stated that he still heard voices and saw thousands of bugs getting into his clothes.  In May 2005, the Veteran reported he is a victim of PTSD.  He jumped out of the train because of his PTSD, and this led to his blindness.  In April 2009, the Veteran stated that he was on a jeep scouting mission to search/destroy the Viet Cong from February 1966 until April 1966.  During this period, he located the enemy but was unable to shoot due to his conscience.  In June 2009, the Veteran stated that when he jumped off the train in 1980, he was having flashbacks to the war and people being killed.  As a result of the jump, he is now legally blind.  In July 2009, the Veteran stated that the first day he arrived in Vietnam, at Camp Alpha, he was assigned to a platoon for garbage duty.  It was on that same day that they were ambushed, and the person immediately next to him was one of the three soldiers killed.  In March 2012, the Veteran stated that his PTSD must have started in Vietnam on the very first day that he got there because that was the day that the incident happened wherein he freaked out.

A February 2009 letter from a VA Vet Center counselor indicated that the Veteran has struggled with PTSD symptoms but it is inconclusive whether he has PTSD because of the severe brain injury he sustained after returning from Vietnam.  The Veteran reported that the night he arrived in Vietnam, his platoon was ambushed.  While firing at an enemy soldier, he recalled turning away and shielding his eyes, too overwhelmed to watch someone die that he was shooting at.  He also engaged in many ambushes during his tour.  After returning from Vietnam, the Veteran experienced a psychotic episode while passing between cars on a high-speed train.  He felt compelled to jump off and sustained severe brain injuries and is missing part of his brain and his skull as a result of the injury.  The Veteran continued to have distressing recurring thoughts about events that occurred in Vietnam.  The thoughts were disturbing and disruptive in his living.  He also suffered from nightmares related to the ambushes experienced and friends that he lost.  The Veteran experienced avoidance symptoms , such as substance abuse to avoid flashbacks and nightmares of Vietnam, most notably the faces of the people he shot.  He also reported having a very distant relationship with his wife.  The Veteran had difficulty concentrating and sustaining conversations, and often became distracted or lost his train of thought.  The counselor indicated that it is not known if this is attributed to his combat experiences or his head injury.

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claims.  Regarding the claim for an acquired psychiatric disability, even presuming the validity of the facts asserted by the Veteran regarding his psychiatric disability, he is nonetheless precluded by law from receiving VA compensation for any such disability resulting from the period of service in question.  As indicated above, the Veteran continues to argue that his psychiatric disability is a result of his service in Vietnam.  As such, there is no legal basis for any of the Veteran's claim for service-connected compensation for an acquired psychiatric disability, and it must therefore be denied.  See Sabonis, 6 Vet. App. at 430.

Regarding the claim for left eye blindness, all of the evidence received is cumulative or redundant of the evidence that was previously considered by the Board at the time of the April 2002 denial.  This includes the Veteran's statements asserting that his left eye blindness was due to the September 1980 incident wherein he jumped off a train and sustained trauma to the left side of his head, as well as VA treatment records showing continuous treatment for blindness and other eye conditions.  The basis of the Board's denial was essentially that the necessary element of in-service injury or illness was missing.  The Veteran's continued contentions that he developed left eye blindness as a result of the September 1980 incident, over 15 years after his period of active service, does not relate to the previously unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Consequently, the evidence is not new and material and reopening of the claim is not warranted.

For the foregoing reasons, the evidence submitted since the April 2002 Board decision is either cumulative or redundant of the evidence already of record, does not relate to a previously unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  The evidence is therefore not new and material and reopening of the claims is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claims of service connection for acquired psychiatric disability and left eye blindness are not reopened and the appeal is denied.


REMAND

Regarding the issue of entitlement to service connection for right eye blindness, a February 2012 rating decision denied service connection for right eye blindness.  In March 2012, the Veteran submitted a statement indicating that he disagreed with the denial of his claim for service connection for right eye blindness.  The RO has not issued a statement of case addressing this issue.  When a veteran has filed a notice of disagreement and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, the issue of service connection for right eye blindness must be remanded for the preparation and issuance of a SOC. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to service connection for right eye blindness.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


